REASONS FOR ALLOWANCE
Claims 1, 5, and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claim 1, Applicant has properly incorporated the allowable subject matter of original claim 6 (and intervening claims 3 and 4). The prior art (and in particular the previously applied Iyer et al. in view of Nolta, Jr.) fails to teach or suggest the combination as recited, and in particular wherein the HVAC system comprises wherein the nonlinear gear ratio or gear train gear ratio is selected such that the gear ratio in the operating position of 100% cold is approximately greater than 1, in the operating position of 50% cold and 50% warm is approximately 1:1, and in the operating position of 100% warm is approximately less than 1.
As per claim 7, Applicant has properly placed the previously indicated allowable subject matter into independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763